Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/691,523 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the table having two or more (plurality) of central extensions of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/184672 to Cousin in view of US Patent 3,769,919 to Thomas. Cousin teaches a table with a central extension comprising a chassis with two movable trays (3,5) bearing on the chassis. A central extension (4) is setup between the movable trays. The chassis is made up of two spars (12, 13, 14) connected perpendicular to two cross beams (6). Four legs (8) are located at the corner of the cross beam. Each spar is composed of a fixed spar (12), a movable spar (14), and a slide (13). The fixed and movable spar are profiled tube with a rectangular cross-section as best seen in figures 1-5. The slide is also rectangular cross-section and fits inside the profiled tube. The slide has a longitudinal groove as best seen in figure 3 to allow for the studs (25). The spars has a longitudinal groove (16) to allow the butterfly screw (17) to extend through and into a threaded hole on the slide as best seen in figure 4.   
Cousin does not expressly disclose the spars with a slide head and the slide with a slide tip. Thomas teaches a table comprising a spar composed of a fixed spar (14), a movable spar (16), and a slide (18). The slide has slide tips (38) located at the free ends as best seen in figure 2 and 8.  The moveable and fixed spars have a slide head and a complementary slide head (36) located at the distal ends as best seen in figure 2 and 3. Before the effective date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the table of Cousin by adding the slide heads and slide tips to the spars and slide as taught by Thomas to allow for easy sliding to expand the table. 
For further clarification regarding claim 2-4, Cousin in view of Thomas does not expressly disclose the groove on the slide receiving a square nut. The examiner is taking Official Notice that it is well known in the art to fix a square nut in a tube to create a threaded hole. Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the threaded hole to a square nut as is known in the art as a alternative method of making a threaded hole. 
For further clarification regarding claim 11, Cousin in view of Thomas does not expressly disclose the trays and extension are HPL compact laminate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the trays and extension from HPL compact laminate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
For further clarification regarding claim 12, Cousin in view of Thomas does not expressly disclose a rack secured the lower wall one of the trays to store the central extension. The examiner is Official Notice that it is well known in the art of the tables to provide flanges/rack to the lower surface of the trays to store extensions when not being used. Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the table of Cousin in view of Thomas to add flanges/rack to one of the trays as is known in the art to provide storage for the extensions when not in use. 




Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637